Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawing(s) have been reviewed by the examiner and are found to comply with the provisions of 37 CFR 1.81 to 1.85.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chodkowski (US 20150040896) in view of Grace (US 20180180381).
Regarding claim 1, Chodkowski discloses a facially fitting device for delivering gas to, and/or collecting gas from, a subject [0041], the device comprising: 5a gas port configured to be fluidly connected to an external system for providing and/or collecting gas (coupling conduit, i.e. element 10); at least one contact portion (sealing assembly, i.e. 12), each configured to contact at least one skin surface at, or near, a nose-mouth region, or near a nose, when the device is at 
However, while Chodkowski discloses that the patient interface comprises a power source such as a battery or other similar energy source, Chodkowski does not disclose at least one thermo-electric generator (TEG) wherein a first side thereof is exposed or thermally exposed on the least one contact portion, and configured to be powered through a temperature difference between the skin surface and a second side of the TEG. Nonetheless, Grace discloses an illuminated consumable, such as an illuminated wearable facially fitting device (see [0136]; see also [0134 – 135]), wherein the device includes a light source powered by at least one thermo-electric generator (TEG) [0140], wherein a first side of the at least one thermo-electric generator (TEG) is exposed or thermally exposed on a skin contact portion, and configured to be powered through a temperature difference between the skin surface and a second side of the TEG (see [0137, 138, 0068]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the power source of Chodkowski with the TEG of Grace for the benefit of a long-living power source that increases reliability and can reduce replacement cost [0003].
Regarding claim 20, Chodkowski in view of Grace discloses a method of manufacturing a facially fitting device for delivering gas to, and/or5 collecting gas from, a subject, wherein the facially, fitting device is configured to provide illumination through the Seebeck effect, the method comprising: providing a facially fitting device comprising at least one contact portion, said contact portion configured to contact at least one skin surface at, or near, a nose-mouth region, or near a nose, when the device is at least10 partially fitted on the face of a subject; .

Claims 2-4, 8-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chodkowski in view of Grace in view of Payne (US 20050061326).
Regarding claim 2, Grace discloses the facially fitting device of claim 1, including a cannula-type device (see Fig. 9), but does not disclose wherein the device is a nasal cannula comprising a main body portion and one or two hollow nasal prongs; wherein each of the one or two hollow nasal prongs extends upward from the main 20 body portion and is configured to be fitted into a respective nostril of the subject; and wherein the main body portion comprises the contact portion and the gas port, which is fluidly connected to the one or two hollow nasal prongs. Nonetheless, Payne discloses a nasal cannula comprising a main body portion (14) and one or two hollow nasal prongs (15, 16); wherein each of the one or two hollow nasal prongs extends upward from the main20 body portion and is configured to be fitted into a respective nostril of the subject (Fig. 8); and wherein the main body portion comprises the contact portion (see Fig. 8) and the gas port, which is fluidly connected to the one or two hollow nasal prongs [0008, 0040].
3. The facially fitting device of claim 2, wherein the contact portion contacts a skin25 surface between the upper lip of the subject and the nose of the subject when the device is at least partially fitted on the face of a subject (see Fig. 8).23 C00018139.USU1  
4. The facially fitting device of claim 2, wherein the external system is an oxygen source and/or a capnograph [0039]. 

9. The facially fitting device of claim 2, and the at least one light source comprises two light sources respectively positioned on the right section and the left section (see other embodiments in Chodkowski, such as Fig. 8; it is noted that it would have been obvious to modify Fig. 9 of Chodkowski and the corresponding main body of Payne so that the light source is split because such a modification provides the predictable result of a light source allowing for illumination, as disclosed throughout Chodkowski and Grace) wherein the at least one TEG comprises two TEGs respectively positioned on a right section and a left section of the main body portion, such as to respectively25 illuminate a right part and a left part of the nose-mouth region (see [0135] in Grace and note that it would have been obvious to modify the TEGs with positional correspondence to their respective light sources for the benefits discussed in the paragraph above). 
10. The facially fitting device of claim 2, wherein the light source is a light-emitting diode (Grace, [0079]).24 C00018139.USU1 
12. The facially fitting device of claim 2, wherein the second side of the TEG is5 exposed or thermally exposed to gas/gas flow on an inner surface of the main body portion; the inner surface defining a passage for gas flow within the main body portion (Grace discloses thermal .    

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chodkowski in view of Grace in view of Payne in view of Colman (US 20100113955).
Regarding claim 5, Chodkowski et. al. discloses the facially fitting device of claim 4, wherein the main body portion further comprises a second gas port configured to be fluidly connected to the external5 system (opposite ends of reservoir, see [0008]), but does not discloses wherein the main body portion further comprises nasal oxygen delivery perforations, fluidly connected to the second gas port, and wherein the external system is configured to (i) provide supplemental oxygen via the second gas port and (ii) collect exhaled breath via the gas port. Nonethless, Coleman discloses wherein the main body portion further comprises nasal oxygen delivery perforations (32), fluidly connected to the second gas port, and wherein the external system is configured to (i) provide supplemental oxygen via the second gas port (see Fig. 3a) and (ii) collect exhaled breath via the gas port (see Fig. 3b). Therefore, according to the teachings of Colman it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Chodkowski et. al. with supplemental oxygen delivery and collection of exhaled breath for the benefit of improved oxygen delivery that allows for the analysis of the patient’s exhalations.
Regarding claim 6, Chodkowski et. al. discloses the facially fitting device of claim 3. Colman discloses further comprising an oral scoop element10 adjacent to the main body portion from below, the oral scoop element being configured, when the device is fitted on the face of the subject, to extend over a mouth of the subject, and to collect orally exhaled breath via an oral breath collection opening in the oral scoop element, the oral breath collection opening being fluidly coupled to the gas port (see Fig. 3b, 22). Therefore, it would have been obvious to one of .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chodkowski in view of Grace in view of Payne in view of Guo (US 20110027329) in view of Makosinski (US 20160128141).
Regarding claim 7, Chodkowski et al. discloses the facially fitting device of claim 2. The device extends along the length of the lips (see Payne, Fig. 1). Guo discloses a device for contact along the length of the lips, wherein the contact portion measures between about 1 cm2 to about 10 cm2 And [0026]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the length of the contact portion of Chodkowski in view of Grace in view of Payne within the sizing found in Guo for the benefit of generally falling within a contact area found between the nose and the mouth.
However, Chodkowski et. al. does not disclose that the contact portion is configured to allow providing power to the light source in the range of about 1 pW to about 1 mW. Nonetheless, Makosinski discloses a TEG having a contact portion for powering a light, wherein the contact portion is configured to allow providing power to the light source in the range of about 1 pW to about 1 mW ([0092]; the contact portion is configured to allow as low as 100 microwatts in order to actually power the device, and may allow for generation up to 1 mW and beyond). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the TEG of Chodkowski et. al. with the wattage of Mackosinski for the benefit of generating sufficient wattage to power the lighting source, as well as effectively harnessing the power output of patient generated heat.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chodkowski in view of Grace in view of Payne in view of Kell (US 20140026933).
.  

Claims 13-15 and 17 - 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chodkowski in view of Grace in view of Fu (US 20170361045)
Regarding claim 13, Chodkowski et. al. discloses the facially fitting device of claim 1, wherein the device is an oxygen/capnography/capnoxygen mask comprising a cup member configured to10 be fitted about the nose-mouth region (see Figs. 3, 7, 8, rejection above). Fu discloses an oxygen mask comprising a cup member configured to be fitted about the nose-mouth region (Fig. 1c), wherein the cup member comprises a contact portion (see, for example, pyroelectric contact portion in Fig. 16, as well as other contact portions such as Fig. 6) on a rim of the cup member (sealing flange, [0146]; see also Fig. 16). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the contact portion of the TEG of Chodkowski et. al. to be located on a rim of the mask as taught by Fu for the benefit of adequately sealing/contacting the skin and allowing the appropriate transfer of patient heat to the TEG. 
14. The facially fitting device of claim 13, wherein the external system is an oxygen source and/or a capnograph (Chodkowski, Fig. 1, arguments above).  
15. The facially fitting device of claim 13, wherein the cup member is transparent or15 substantially transparent (Chodkowski, [0063]), and the at least one light source comprises two light sources respectively positioned on a right side and a left side of the cup member, such as to respectively illuminate a right part and a left part of the nose-cheek region (see Fig. 8, 
17. The facially fitting device of claim 13, wherein the light source is a light-emitting25 diode (see above).  
18. The facially fitting device of claim 15, wherein the two light sources are positioned on an inner surface of the cup member or embedded within the cup member (see Fig. 15, [0063], Chodkowski).25 C00018139.USU1  
19. The facially fitting device of claim 13, wherein the second side of the TEG is exposed or thermally exposed to air on an outer surface of the cup member or on the rim (see Fig. 16 of Fu).  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chodkowski in view of Grace in view of Fu in view of in view of Makosinski (US 20160128141).
Regarding claim 16, Chodkowski discloses the facially fitting device of claim 13, wherein the right segment and the left segment each measures between about 1 cm to about 5 cm in length (see [0174] in Fu, wherein it would have been obvious to modify Chodkowski with such dimensions in order to match the dimensionality of the nose portions), and are configured to allow providing power to the each of the light sources in the range of about 1 pW to about 1 mW (see above rejection of claim 7 over Makosinski).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the following references cited:
US 20160325123 A1	ELLIOTT; Andrew et al.
US 20190166933 A1	TIFFIN; Mary
US 20160106941 A1	Hickey; Anthony James et al.
US 20170361045 A1	Fu; Timothy Tsun-Fai et al.
US 20160279359 A1	CHANG; PI-HUA et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H PHILIPS whose telephone number is (571)270-5180.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.